                  Case 8:18-bk-11321-MW                 Doc 64 Filed 10/03/18 Entered 10/03/18 12:20:35           Desc
                                                        Main Document     Page 1 of 21


                       1   BURKE, WILLIAMS & SORENSEN, LLP
                           Richard J. Reynolds, Bar No. 89911
                       2   Rafael R. Garcia-Salgado, Bar No. 283230
                           1851 East First Street
                       3   Suite 1550
                           Santa Ana, CA 92705-4067
                       4   Telephone:     949.863.3363
                           Facsimile:     949.863.3350
                       5
                           Attorneys for Creditor
                       6   TRINITY FINANCIAL SERVICES, LLC

                       7

                       8                                   UNITED STATES BANKRUPTCY COURT

                       9                                    CENTRAL DISTRICT OF CALIFORNIA

                  10                                             SANTA ANA DIVISION
                  11

                  12       In re                                            Case No. 8:18-bk-11321-MW
                  13       GARY ALAN POWERS dba POWERS                      Chapter Number: 13
                           PAINTING SERVICES, INC. and ANA
                  14       MARIA POWERS,                                    TRINITY FINANCIAL SERVICES, LLC’S
                                                                            MOTION TO DISMISS CASE
                  15                                Debtor(s),
                                                                            Date:         11/16/2018
                  16                                                        Time:         11:00 AM
                                                                            Ctrm:         6C
                  17

                  18                TO THE HONORABLE MARK S. WALLACE; THE DEBTORS; ALL

                  19       INTERESTED PARTIES; AND THEIR COUNSEL OF RECORD:

                  20                CREDITOR TRINITY FINANCIAL SERVICES, LLC hereby moves for the Court to

                  21       dismiss the above-titled Chapter 13 bankruptcy case pursuant to 11 U.S.C. § 1307(c).

                  22                                                INTRODUCTION

                  23                Creditor Trinity Financial Services, LLC (“Trinity”) hereby moves (the “Motion”) this

                  24       Court for dismissal of this case for “cause” pursuant to 11 U.S.C. § 1307(c)(1), (6), & (8) based

                  25       on the breach by the Debtors of the trustee and the Court’s requirement to sell their primary

                  26       residence. This Motion is brought in accordance with Federal Rules of Bankruptcy Procedure

                  27       9013 and 9014. In support of this motion, Trojan requests that the Court take judicial notice of its

                  28       own records in this case pursuant to Fed. R. Evid. 201, made applicable to bankruptcy
B URKE , W ILLIAMS &       IRV #4826-7167-7045 v1
   S ORENS EN , LLP        06836-0114.001
                                                                          -1-                           MOTION TO DISMISS CASE
  ATTO RNEY S AT LAW
     SANTA A NA
                  Case 8:18-bk-11321-MW               Doc 64 Filed 10/03/18 Entered 10/03/18 12:20:35               Desc
                                                      Main Document     Page 2 of 21


                       1   proceedings by Fed. R. Bankr. P. 9017.

                       2                                         STATEMENT OF FACTS

                       3            1.        The Debtors filed the instant bankruptcy petition on April 13, 2018 [Docket No.

                       4   1].

                       5            2.        Trinity filed its Proof of Claim on May 31, 2018 as Claim No. 2-1. The proof of

                       6   claim lists prepetition arrears in the amount of $83,066.26 [Claim No. 2-1 on the Court’s Claims

                       7   Register]. The proof of claim also provides Trinity’s collateral documents. This Motion

                       8   incorporates Trojan’s proof of claim in this case by reference.

                       9            3.        The Debtors filed their original Chapter 13 plan on April 26, 2018 [Docket No. 13]
                  10       (the “Plan”). That plan proposed monthly payments of $1,841.60 when the Debtors’ net income
                  11       is scheduled at only $1,562.91.
                  12                4.        The Trustee filed his Objection to the original Chapter 13 Plan on June 14, 2018
                  13       [Docket No. 33].
                  14                5.        The Debtors filed their First Amended Chapter 13 plan on June 25, 2018 [Docket
                  15       No. 34]. That Plan failed to address the Trustee’s Objection to Confirmation of the Debtors’
                  16       original plan [Docket No. 33]. The new Plan’s proposed payments offered a still more
                  17       insuperable $1,934.45 per months 7 through 60.
                  18                6.        Trinity filed its Objection to the First Amended Chapter 13 Plan on June 27, 2018
                  19       [Docket No. 35].
                  20                7.        The Debtors filed their Amended Schedule J on July 3, 2018, which indicated the

                  21       Debtors’ net income was now $1,937.91 [Docket No. 36].

                  22                8.        The Debtors then filed their Second Amended Chapter 13 plan (the “Plan”) on July

                  23       6, 2018 [Docket No. 37]. The plan proposed monthly payments of $1,934.45, in line with the

                  24       Debtors’ newest amended schedules.

                  25                9.        Trinity’s Objection to the Second Amended Chapter 13 Plan was filed on July 10,

                  26       2018 [Docket No. 40].

                  27                10.       As reflected in the Transcript of the July 11, 2018 Confirmation Hearing, the Court

                  28       stated that:
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4826-7167-7045 v1
  ATTO RNEY S AT LAW       06836-0114.001
                                                                            -2-                          MOTION TO DISMISS CASE
     SANTA A NA
                  Case 8:18-bk-11321-MW               Doc 64 Filed 10/03/18 Entered 10/03/18 12:20:35                  Desc
                                                      Main Document     Page 3 of 21


                       1                      THE COURT: All right, the Court is going to confirm this plan
                                              with one additional term and that is, is that well, of course, the
                       2                      property has to close escrow by November 30th and a sale motion
                                              must be filed by the debtors on or before November 1st. And so I
                       3                      think that really we’re looking at just three short months here, Mr.
                                              Garcia, before we know whether this is going to work or not. The
                       4                      Court simply has not been presented with any persuasive evidence
                                              as to what this property is going to sell for and so I mean I think if
                       5                      this was complete pie in the sky, I wouldn’t confirm the plan but
                                              there’s no evidence of that at this point. So plan is confirmed with
                       6                      those added provisions. Mr. Wirsching, would you please state the
                                              terms?
                       7
                                              MR. WIRSCHING: Yes, Your Honor. $500 per month for Months
                       8                      1 through 6, $1,934.45 for Months 7 through 60. This is a 60-
                                              month plan. It is a percentage plan at 100 percent so we’ll have an
                       9                      interlineation in the plan or confirmation order that the debtors will
                                              file a motion to sell the real property at 2427 North Valencia in
                  10                          Santa Ana by November 1, 2018 and escrow shall close by
                                              November 30, 2018.
                  11
                                              THE COURT: Correct.
                  12
                                              MR. WIRSCHING: Does that reflect the Court’s order?
                  13
                                              THE COURT: Correct. Mr. McCanna, are you in agreement with
                  14                          those terms?
                  15                          MR. MCCANNA: I am, Your Honor.
                  16                          THE COURT: All right.
                  17                          MR. GARCIA-SALGADO: And, your Honor, I would request that
                                              the case would be dismissed if the escrow does not close by
                  18                          November 30th.
                  19                          MR. WIRSCHING: We’ll file a motion for material default. We’ll
                                              take care of monitoring that.
                  20
                                              THE COURT: Yes. The Debtor is not going to get any further
                  21                          extensions, that’s for sure. All right. So that if it doesn’t close
                                              escrow by November 30th, the Court is not going to entertain
                  22                          any motions to, Judge, give us some more time. That’s just not
                                              going to happen.
                  23
                                              MR. GARCIA-SALGADO: Very well.
                  24
                                              THE COURT: So, I think the case would be dismissed, all right?
                  25                          . . . Thank you.

                  26
                           Transcript of Confirmation of Chapter 13 Plan Before the Honorable Mark S. Wallace, United
                  27
                           States Bankruptcy Court Judge: 10:4-11:19 (the “Transcript”) (emphasis added). A copy of the
                  28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4826-7167-7045 v1
  ATTO RNEY S AT LAW       06836-0114.001
                                                                             -3-                          MOTION TO DISMISS CASE
     SANTA A NA
                  Case 8:18-bk-11321-MW               Doc 64 Filed 10/03/18 Entered 10/03/18 12:20:35                Desc
                                                      Main Document     Page 4 of 21


                       1   relevant section of the Transcript is attached as Exhibit 1.

                       2            11.       The Order Confirming Second Amended Plan was entered on July 25, 2018

                       3   [Docket No. 49]. That order provides: “Debtors are to file a Motion for Authority to Sell Real

                       4   Property located at 2427 N. Valencia Street, Santa Ana, CA by 11/1/2018 with escrow to close by

                       5   11/30/2018.”

                       6            12.       Despite the Court’s explicit requirement that the Debtors sell their primary

                       7   residence in order to fund the plan, Debtors’ counsel emailed Trinity’s counsel on Thursday,

                       8   September 27, informing them that the Debtors no longer intended to comply with the Court’s

                       9   requirement of a timely sale. See Supporting Declaration of Rafael R. Garcia-Salgado.
                  10                                                     ARGUMENT
                  11
                                    A.        The Case Should Be Dismissed for the Debtors’ Failure to Comply with the
                  12                          Terms of the Order Confirming Plan
                  13                13.       The Court confirmed the Plan conditioned upon the Debtors selling the subject
                  14       property by a date certain. Both the Court and the trustee explicitly incorporated the requirement
                  15       that the subject property be sold into their confirmation order and ruling.
                  16                14.       Counsel for Trinity contacted Debtors’ counsel, Timothy McFarlin, on August 31,
                  17       as well as September 17, 21, 25, and 27 to ascertain the status of the Debtors’ sale efforts.
                  18                15.       On September 25, 2018 Mr. McFarlin informed counsel for Trinity that the
                  19       Debtors were getting close to a sale and anticipated complying with the terms of the Court’s
                  20       confirmation order. Trinity’s counsel asked whether the Debtors had a buyer in place and had
                  21       opened escrow. Debtors’ counsel stated that he would check with the Debtors for a status update.
                  22                16.       On September 27, 2018, Mr. McFarlin completely reversed his position and
                  23       advised Trinity’s counsel that his clients
                  24                      “take the position that the Bankruptcy Court Order is stayed
                                          pending appeal. The time period for the debtors to sell the property
                  25                      has not yet begun as there is no final Order as the matter is now
                                          with the District Court pursuant to your appeal. If you wish to
                  26                      attempt to enforce the bankruptcy court confirmation Order we feel
                                          comfortable supporting our position. Discussing sale efforts is
                  27
                                          premature as there is not presently a final Order to do so.”
                  28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4826-7167-7045 v1
  ATTO RNEY S AT LAW       06836-0114.001
                                                                             -4-                          MOTION TO DISMISS CASE
     SANTA A NA
                  Case 8:18-bk-11321-MW               Doc 64 Filed 10/03/18 Entered 10/03/18 12:20:35                 Desc
                                                      Main Document     Page 5 of 21


                       1            17.       Neither Trinity nor the Debtors requested that a stay pending appeal be put in

                       2   place upon the filing of Trinity’s notice of appeal of the confirmation order. Nor has a stay order

                       3   been issued by the Court. Furthermore, at the confirmation hearing, the Trustee’s staff attorney

                       4   indicated that his office would file a motion to dismiss in the event the Debtors failed to sell their

                       5   property by the date certain provided for in the confirmed plan. The Debtors cannot pick and

                       6   choose which terms they will comply with under the confirmed plan—rather, they must adhere to

                       7   all terms.

                       8            18.       Debtors’ counsel has clearly stated that the Debtors anticipate breaching the terms

                       9   of the confirmed plan, as they are not making efforts toward sale and have stated they are not
                  10       bound to sell at this time.

                  11                19.       As of the filing of this Motion, the Debtors have failed to comply with the Court’s

                  12       confirmation order by 1) failing to market the property and 2) anticipatorily breaching the

                  13       requirement to file a sale motion.

                  14                20.       The Debtors’ lack of progress in fulfilling the terms of their confirmed plan

                  15       constitutes unreasonable delay that is prejudicial to creditors because creditors are not receiving

                  16       payments and/or cannot exercise their state court remedies to collect their debts while the Debtors

                  17       enjoy the benefit of bankruptcy protection in this case.

                  18                21.       Section 1307(c) of the Bankruptcy Code authorizes Trinity to bring a motion to

                  19       dismiss a chapter 13 case for “cause” if it is in the best interests of the creditors and the estate.
                  20       The Court can consider any “cause,” including but not limited to the enumerated grounds in

                  21       subsection (c). Section 1307(c)(1) permits dismissal for “unreasonable delay by the debtor that is

                  22       prejudicial to creditors.” 11 U. S.C. § 1307(c)(1). Section 1307(c) also lists “(6) material default

                  23       by the debtor with respect to a term of a confirmed plan . . . (8) termination of a confirmed plan

                  24       by reason of the occurrence of a condition specified in the plan other than completion of

                  25       payments under the plan” as additional grounds for dismissal of a case.

                  26                22.       A debtor filing a chapter 13 case assumes responsibility for taking reasonable steps

                  27       to move the case toward confirmation and completion of a chapter 13 plan. In re Jackson, 2007

                  28       WL 1188202, at *7 (Bankr. E.D. Pa. Apr. 18, 2007). Chapter 13 debtors simply do not have an
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4826-7167-7045 v1
  ATTO RNEY S AT LAW       06836-0114.001
                                                                             -5-                          MOTION TO DISMISS CASE
     SANTA A NA
                  Case 8:18-bk-11321-MW                Doc 64 Filed 10/03/18 Entered 10/03/18 12:20:35                 Desc
                                                       Main Document     Page 6 of 21


                       1   unlimited amount of time to accomplish plan confirmation. In re Tran, 2006 WL 6811015, at *7

                       2   (B.A.P. 9th Cir. Aug. 8, 2006). Prompt plan confirmation is important because creditors’ rights

                       3   are constrained by the automatic stay as soon as the petition is filed. As a result, courts have

                       4   dismissed cases based on debtor inaction. See Jackson, 2007 WL 1188202 at *7 (dismissing case

                       5   at seven months because debtor was no closer to confirmation than the day case was filed).

                       6             23.      This case has been pending for six months with little to no progress. The Debtors

                       7   have failed to fulfill the requirements of their confirmed plan, which required a sale of the

                       8   Debtors’ primary residence due to the Debtors’ net income being too low to cure and maintain

                       9   secured claims. In light of the passage of time and the failure of the Debtors to carry out their
                  10       confirmed plan, the Court should dismiss this case pursuant to Sections 1307(c)(1), (c)(6), and

                  11       (c)(8).

                  12                 24.      In light of the fact Debtors have made no efforts to sell the subject property , this

                  13       case must be dismissed.

                  14
                                     B.       Partial Compliance by the Debtors Should Lead to a Continuance of the
                  15                          Motion
                  16                 25.      Trinity submits that the Court should not deny this Motion on the basis of only
                  17       partial compliance by the Debtors of the sale requirements in their confirmed plan.
                  18                 26.      If the Debtors file a sale motion by the intended deadline of November 1, Trinity
                  19       will ask for a continuance of this Motion until after the November 30 sale deadline. At that time,
                  20       if the Debtors have failed to sell the subject property, Trinity submits that this Motion should be
                  21       granted.
                  22

                  23       ///
                  24

                  25       ///
                  26

                  27       ///
                  28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4826-7167-7045 v1
  ATTO RNEY S AT LAW       06836-0114.001
                                                                              -6-                           MOTION TO DISMISS CASE
     SANTA A NA
                  Case 8:18-bk-11321-MW              Doc 64 Filed 10/03/18 Entered 10/03/18 12:20:35               Desc
                                                     Main Document     Page 7 of 21


                       1                                             CONCLUSION

                       2             WHEREFORE, Trojan respectfully requests that the Court grant its Motion and dismiss

                       3    this case for cause pursuant to 11 U.S.C. § 1307(c)(1), (6), & (8).

                       4

                       5   Dated: October 3, 2018                             BURKE, WILLIAMS & SORENSEN, LLP
                       6                                                      Rafael R. Garcia-Salgado
                       7

                       8                                                      By:
                                                                                    Richard J. Reynolds
                       9                                                            Rafael R. Garcia-Salgado
                                                                                    Attorneys for Creditor
                  10                                                                Trojan Capital Investments, LLC
                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
B URKE , W ILLIAMS &
   S ORENS EN , LLP         IRV #4826-7167-7045 v1
  ATTO RNEY S AT LAW        06836-0114.001
                                                                           -7-                           MOTION TO DISMISS CASE
     SANTA A NA
                  Case 8:18-bk-11321-MW                 Doc 64 Filed 10/03/18 Entered 10/03/18 12:20:35                Desc
                                                        Main Document     Page 8 of 21


                       1   BURKE, WILLIAMS & SORENSEN, LLP
                           Richard J. Reynolds, Bar No. 89911
                       2   Rafael R. Garcia-Salgado, Bar No. 283230
                           1851 East First Street
                       3   Suite 1550
                           Santa Ana, CA 92705-4067
                       4   Telephone:     949.863.3363
                           Facsimile:     949.863.3350
                       5
                           Attorneys for Creditor
                       6   TRINITY FINANCIAL SERVICES, LLC

                       7

                       8                                   UNITED STATES BANKRUPTCY COURT

                       9                                    CENTRAL DISTRICT OF CALIFORNIA

                  10                                                SANTA ANA DIVISION
                  11

                  12       In re                                                 Case No. 8:18-bk-11321-MW
                  13       GARY ALAN POWERS dba POWERS                           Chapter Number: 13
                           PAINTING SERVICES, INC. and ANA
                  14       MARIA POWERS,                                         DECLARATION OF RAFAEL R. GARCIA-
                                                                                 SALGADO IN SUPPORT OF TRINITY
                  15                                Debtor(s),                   FINANCIAL SERVICES, LLC’S MOTION
                                                                                 TO DISMISS CASE
                  16
                                                                                 Date:        11/16/2018
                  17                                                             Time:        11:00 AM
                                                                                 Ctrm:        6C
                  18

                  19       I, RAFAEL R. GARCIA-SALGADO, declare:
                  20                1.        I am an attorney at law duly licensed to practice before all of the courts of the State

                  21       of California, as well as the state’s federal district and bankruptcy courts.

                  22                2.        I am an associate in the law firm of Burke, Williams & Sorensen, LLP (“Burke”),

                  23       counsel for Creditor Trinity Financial Services, LLC (“Trinity”). I have personal knowledge of

                  24       the following facts and statements in this declaration, unless otherwise stated, and if called upon

                  25       to testify, I could and would testify competently thereto. This declaration is submitted in support

                  26       of Trinity’s Motion to Dismiss Chapter 13 Bankruptcy Case (the “Motion”).

                  27       ///

                  28       ///
B URKE , W ILLIAMS &       IRV #4822-6902-3861 v1                                        DECLARATION OF RAFAEL R. GARCIA-SALGADO
   S ORENS EN , LLP        06836-0114.001
                                                                               -1-       IN SUPPORT OF MOTION TO DISMISS CASE
  ATTO RNEY S AT LAW
     SANTA A NA
                  Case 8:18-bk-11321-MW               Doc 64 Filed 10/03/18 Entered 10/03/18 12:20:35                  Desc
                                                      Main Document     Page 9 of 21


                       1            3.        As reflected in the Transcript of the July 11, 2018 Confirmation Hearing the Court

                       2   stated that:
                                              “the Court is going to confirm this plan with one additional term
                       3                      and that is, is that well, of course, the property has to close escrow
                                              by November 30th and a sale motion must be filed by the debtors on
                       4                      or before November 1st.”
                       5            4.        The Court entered its Order Confirming Second Amended Plan on July 25, 2018

                       6   [Docket No. 49].

                       7            5.        The Court confirmed the plan conditioned upon the Debtors selling the subject

                       8   property by a date certain.

                       9            6.        Counsel for Trinity contacted Debtors’ counsel, Timothy McFarlin, for status of
                  10       the sale efforts on August 31, 2018, as well as September 17, 21, 25, and 27, 2018.
                  11                7.        On September 25, 2018 Mr. McFarlin informed our office that the Debtors are
                  12       getting close and anticipate complying with the terms of the Court’s confirmation order. Our
                  13       office asked whether the Debtors had a buyer in place and had opened escrow. Counsel stated he
                  14       would check with the Debtors—that he was not really a part of the process at that point, but that
                  15       he would try to provide our office with a status update.
                  16                8.        On September 27, 2018, Mr. McFarlin completely reversed his position and
                  17       advised our office that his clients
                                          “take the position that the Bankruptcy Court Order is stayed
                  18                      pending appeal. The time period for the debtors to sell the property
                  19                      has not yet begun as there is no final Order as the matter is now
                                          with the District Court pursuant to your appeal. If you wish to
                  20                      attempt to enforce the bankruptcy court confirmation Order we feel
                                          comfortable supporting our position. Discussing sale efforts is
                  21                      premature as there is not presently a final Order to do so.”
                  22       A copy of Debtor’s counsel’s email is attached as Exhibit 2.
                  23

                  24                I declare under penalty of perjury that the foregoing is true and correct.
                  25                Executed this 3rd day of October, 2018 at Santa Ana, California.
                  26

                  27                                                                ______
                                                                                    Rafael R. Garcia-Salgado
                  28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4822-6902-3861 v1                                       DECLARATION OF RAFAEL R. GARCIA-SALGADO
                                                                              -2-
  ATTO RNEY S AT LAW       06836-0114.001                                               IN SUPPORT OF MOTION TO DISMISS CASE
     SANTA A NA
Case 8:18-bk-11321-MW   Doc 64 Filed 10/03/18 Entered 10/03/18 12:20:35   Desc
                        Main Document    Page 10 of 21




                        Exhibit 1
Case 8:18-bk-11321-MW   Doc 64 Filed 10/03/18 Entered 10/03/18 12:20:35   Desc
                        Main Document    Page 11 of 21



                         UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                               SANTA ANA DIVISION


     IN RE:                   .          Case No. 8:18-bk-11321-MW
                              .          Chapter 13
     GARY ALAN POWERS d/b/a   .
     POWERS PAINTING SERVICES,.          Ronald Reagan Federal Building
     INC. and ANA MARIA       .            and U.S. Courthouse
     POWERS,                  .          411 West Fourth Street
                              .          Santa Ana, CA 92701
                              .
               Debtors.       .
                              .          Wednesday, July 11, 2018
     . . . . . . . . . . . . ..          2:10 p.m.

               TRANSCRIPT OF CONFIRMATION OF CHAPTER 13 PLAN
                    BEFORE THE HONORABLE MARK S. WALLACE
                    UNITED STATES BANKRUPTCY COURT JUDGE

     APPEARANCES:

     For the Debtor and            McFarlin LLP
     McFarlin LLP:                 By: JAMES McCANNA, ESQ.
                                   4 Park Plaza, Suite 1025
                                   Irvine, CA 92614
                                   (949) 544-2640

     For Trinity Financial         Burke, Williams & Sorensen, LLP
     Services, LLC:                By: RAFAEL R. GARCIA-SALGADO, ESQ.
                                   1851 East First Street, Suite 1550
                                   Santa Ana, CA 92705
                                   (949) 863-3363

     For the Chapter 13            Amrane Cohen, Chapter 13 Trustee
     Trustee:                      By: BRIAN DAVID WIRSCHING, ESQ.
                                   770 The City Dr S, Suite 8500
                                   Orange, CA 92868




      Proceedings recorded by electronic sound recording, transcript
                    produced by transcription service.
      ______________________________________________________________

                          J&J COURT TRANSCRIBERS, INC.
                              268 Evergreen Avenue
                           Hamilton, New Jersey 08619
                          E-mail: jjcourt@jjcourt.com

                    (609) 586-2311      Fax No. (609) 587-3599
Case 8:18-bk-11321-MW   Doc 64 Filed 10/03/18 Entered 10/03/18 12:20:35   Desc
                        Main Document    Page 12 of 21

                                                                                 10

   1 clear in that case the language of the requirements for

   2 confirmation and I do know other circuits have permitted sell

   3 plans but I’m not aware of other authority from this circuit.

   4             THE COURT:     All right, the Court is going to confirm

   5 this plan with one additional term and that is, is that well,

   6 of course, the property has to close escrow by November 30th

   7 and a sale motion must be filed by the debtors on or before

   8 November 1st.      And so I think that really we’re looking at just

   9 three short months here, Mr. Garcia, before we know whether

 10 this is going to work or not.          The Court simply has not been

 11 presented with any persuasive evidence as to what this property

 12 is going to sell for and so I mean I think if this was complete

 13 pie in the sky, I wouldn’t confirm the plan but there’s no

 14 evidence of that at this point.          So plan is confirmed with

 15 those added provisions.        Mr. Wirsching, would you please state

 16 the terms?

 17              MR. WIRSCHING:     Yes, Your Honor.      $500 per month for

 18 Months 1 through 6, $1,934.45 for Months 7 through 60.                This is

 19 a 60-month plan.       It is a percentage plan at 100 percent so

 20 we’ll have an interlineation in the plan or confirmation order

 21 that the debtors will file a motion to sell the real property

 22 at 2427 North Valencia in Santa Ana by November 1, 2018 and

 23 escrow shall close by November 30, 2018.

 24              THE COURT:     Correct.

 25              MR. WIRSCHING:     Does that reflect the Court’s order?




                                   WWW.JJCOURT.COM
Case 8:18-bk-11321-MW   Doc 64 Filed 10/03/18 Entered 10/03/18 12:20:35   Desc
                        Main Document    Page 13 of 21

                                                                                 11

   1             THE COURT:     Correct.    Mr. McCanna, are you in

   2 agreement with those terms?

   3             MR. McCANNA:     I am, Your Honor.

   4             THE COURT:     All right.

   5             MR. GARCIA-SALGADO:       And, Your Honor, I would request

   6 that the case would be dismissed if the escrow does not close

   7 by November 30th.

   8             MR. WIRSCHING:     We’ll file a motion for material

   9 default.    We’ll take care of monitoring that.

 10              THE COURT:     Yes.   The debtor is not going to get any

 11 further extensions, that’s for sure.           All right.    So that if it

 12 doesn’t close escrow by November 30th, the Court is not going

 13 to entertain any motions to, Judge, give us some more time.

 14 That’s just not going to happen.

 15              MR. GARCIA-SALGADO:       Very well.

 16              THE COURT:     So, I think the case would be dismissed,

 17 all right?

 18              UNIDENTIFIED ATTORNEY:       Thank you, Your Honor.

 19              THE COURT:     Thank you.

 20                                    * * * * *

 21

 22

 23

 24

 25




                                   WWW.JJCOURT.COM
Case 8:18-bk-11321-MW   Doc 64 Filed 10/03/18 Entered 10/03/18 12:20:35   Desc
                        Main Document    Page 14 of 21

                                                                                 12

                            C E R T I F I C A T I O N

                 I, MARY POLITO, court approved transcriber, certify

     that the foregoing is a correct transcript from the official

     electronic sound recording of the proceedings in the

     above-entitled matter, and to the best of my ability.




     /s/ Mary Polito

     MARY POLITO

     J&J COURT TRANSCRIBERS, INC.              DATE:   September 14, 2018




                                   WWW.JJCOURT.COM
Case 8:18-bk-11321-MW   Doc 64 Filed 10/03/18 Entered 10/03/18 12:20:35   Desc
                        Main Document    Page 15 of 21




                        Exhibit 2
        Case 8:18-bk-11321-MW                                                                                                                                         Doc 64 Filed 10/03/18 Entered 10/03/18 12:20:35                 Desc
                                                                                                                                                                      Main Document    Page 16 of 21

Gomez, Johnnelle

From:                                                                                                                                                             Timothy McFarlin <tim@mcfarlinlaw.com>
Sent:                                                                                                                                                             Thursday, September 27, 2018 11:34 AM
To:                                                                                                                                                               Gomez, Johnnelle
Cc:                                                                                                                                                               Jarrod Nakano; Yanira Flores
Subject:                                                                                                                                                          Re: FW: Trinity (POWERS, Gary & Ana 8:18-bk-11321-MW) - Request for Status of
                                                                                                                                                                  Sale Efforts [06836-0114]
Attachments:                                                                                                                                                      image001.jpg



Hi Johnnelle:
Our office will take the position that the Bankruptcy Court Order is stayed pending appeal. The
time period for the debtors to sell the property has not yet begun as there is no final Order as the
matter is now with the District Court pursuant to your appeal. If you wish to attempt to enforce
the bankruptcy court confirmation Order we feel comfortable supporting our position. Discussing
sale efforts is premature as there is not presently a final Order to do so.
Thank you,
Tim

On Thu, Sep 27, 2018 at 10:14 AM Gomez, Johnnelle <JGomez@bwslaw.com> wrote:

 Good Morning,



 Following up – Please advise of the status on the sale efforts.




 Johnnelle Gomez | Paralegal
 1851 East First Street, Suite 1550 | Santa Ana, CA 92705-4067
 d - 949.265.3434 | t - 949.863.3363 | f - 949.863.3350
 jgomez@bwslaw.com | vCard | bwslaw.com
     The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




 The information contained in this e-mail message is intended only for the CONFIDENTIAL use of
 the designated addressee named above. The information transmitted is subject to the attorney-
 client privilege and/or represents confidential attorney work product. Recipients should not file
 copies of this email with publicly accessible records. If you are not the designated addressee
 named above or the authorized agent responsible for delivering it to the designated addressee,
 you received this document through inadvertent error and any further review, dissemination,
 distribution or copying of this communication by you or anyone else is strictly prohibited. IF YOU
 RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY US IMMEDIATELY BY
 TELEPHONING THE SENDER NAMED ABOVE AT 800.333.4297. Thank you.

 The information contained in this e-mail message is intended only for the CONFIDENTIAL use of
 the designated addressee named above. The information transmitted is subject to the attorney-
 client privilege and/or represents confidential attorney work product. Recipients should not file

                                                                                                                                                                                         1
       Case 8:18-bk-11321-MW      Doc 64 Filed 10/03/18 Entered 10/03/18 12:20:35 Desc
                                  Main Document      Page 17 of 21
copies of this email with publicly accessible records. If you are not the designated addressee
named above or the authorized agent responsible for delivering it to the designated addressee,
you received this document through inadvertent error and any further review, dissemination,
distribution or copying of this communication by you or anyone else is strictly prohibited. IF YOU
RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY US IMMEDIATELY BY
TELEPHONING THE SENDER NAMED ABOVE AT 800.333.4297. Thank you.

From: Gomez, Johnnelle
Sent: Friday, September 21, 2018 10:59 AM
To: 'tim@mcfarlinlaw.com'
Subject: Trinity (POWERS, Gary & Ana 8:18-bk-11321-MW) - Request for Status of Sale Efforts [06836-0114]
Importance: High




Good Morning,



Following up – Please advise of the status on the sale efforts.




Johnnelle Gomez | Paralegal
1851 East First Street, Suite 1550 | Santa Ana, CA 92705-4067
d - 949.265.3434 | t - 949.863.3363 | f - 949.863.3350
jgomez@bwslaw.com | vCard | bwslaw.com
    The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




The information contained in this e-mail message is intended only for the CONFIDENTIAL use of
the designated addressee named above. The information transmitted is subject to the attorney-
client privilege and/or represents confidential attorney work product. Recipients should not file
copies of this email with publicly accessible records. If you are not the designated addressee
named above or the authorized agent responsible for delivering it to the designated addressee,
you received this document through inadvertent error and any further review, dissemination,
distribution or copying of this communication by you or anyone else is strictly prohibited. IF YOU
RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY US IMMEDIATELY BY
TELEPHONING THE SENDER NAMED ABOVE AT 800.333.4297. Thank you.




-------- Original message --------

From: "Garcia-Salgado, Rafael R." <RGarcia@bwslaw.com>

Date: 9/17/18 11:34 AM (GMT-08:00)

To: tim@mcfarlinlaw.com

                                                                                                                                                                 2
        Case 8:18-bk-11321-MW    Doc 64 Filed 10/03/18 Entered 10/03/18 12:20:35                                                                                      Desc
                                 Main Document    Page 18 of 21
Subject: RE: Powers, 8:18-bk-11321-MW



Tim, any update on sale efforts? Thank you.




Rafael R. Garcia-Salgado | Associate
1851 East First Street, Suite 1550 | Santa Ana, CA 92705-4067
d - 949.265.3413 | t - 949.863.3363 | f - 949.863.3350
rgarcia@bwslaw.com | vCard | bwslaw.com
     The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




The information contained in this e-mail message is intended only for the CONFIDENTIAL use of the designated addressee named above. The
information transmitted is subject to the attorney-client privilege and/or represents confidential attorney work product. Recipients should not file
copies of this email with publicly accessible records. If you are not the designated addressee named above or the authorized agent responsible for
delivering it to the designated addressee, you received this document through inadvertent error and any further review, dissemination, distribution
or copying of this communication by you or anyone else is strictly prohibited. IF YOU RECEIVED THIS COMMUNICATION IN ERROR, PLEASE
NOTIFY US IMMEDIATELY BY TELEPHONING THE SENDER NAMED ABOVE AT 800.333.4297. Thank you.




From: Garcia-Salgado, Rafael R.
Sent: Friday, August 31, 2018 9:02 PM
To: 'tim@mcfarlinlaw.com'
Subject: Powers, 8:18-bk-11321-MW




Tim, any update on sale efforts? Thank you.




Rafael R. Garcia-Salgado | Associate
1851 East First Street, Suite 1550 | Santa Ana, CA 92705-4067
d - 949.265.3413 | t - 949.863.3363 | f - 949.863.3350
rgarcia@bwslaw.com | vCard | bwslaw.com
     The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




The information contained in this e-mail message is intended only for the CONFIDENTIAL use of the designated addressee named above. The
information transmitted is subject to the attorney-client privilege and/or represents confidential attorney work product. Recipients should not file
copies of this email with publicly accessible records. If you are not the designated addressee named above or the authorized agent responsible for
delivering it to the designated addressee, you received this document through inadvertent error and any further review, dissemination, distribution
or copying of this communication by you or anyone else is strictly prohibited. IF YOU RECEIVED THIS COMMUNICATION IN ERROR, PLEASE
NOTIFY US IMMEDIATELY BY TELEPHONING THE SENDER NAMED ABOVE AT 800.333.4297. Thank you.




                                                                                                                                                                  3
                 Case 8:18-bk-11321-MW                                                                                                                                                                                                Doc 64 Filed 10/03/18 Entered 10/03/18 12:20:35   Desc
                                                                                                                                                                                                                                      Main Document    Page 19 of 21



--
     Right-click here to download pictures. To help protect y our priv acy , Outlook prev ented automatic download of this picture from the Internet.




Timothy G. McFarlin
Managing Partner
4 Park Plaza, Suite 1025, Irvine, CA 92614
Tel: (949) 544-2640 Fax: (949) 336-7612
www.McFarlinLaw.com
     Right-click here to download pictures. To help protect y our priv acy , Outlook prev ented
     auto matic downlo ad o f this picture from the Internet.




                                                                                                                               Right-click here to download pictures. To help protect y our priv acy , Outlook prev ented automatic
                                                                                                                               download of this picture from the Internet.




                                                                                                                                                                                                                                                    4
                  Case 8:18-bk-11321-MW             Doc 64 Filed 10/03/18 Entered 10/03/18 12:20:35               Desc
                                                    Main Document    Page 20 of 21


                       1                            PROOF OF SERVICE OF DOCUMENT
                       2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
                           business address is:
                       3   1851 East First Street, Suite 1550, Santa Ana, California 92705-4067

                       4   A true and correct copy of the foregoing document entitled (specify):
                           TRINITY FINANCIAL SERVICES, LLC’S MOTION TO DISMISS CASE AND
                       5   DECLARATION OF RAFAEL R. GARCIA-SALGADO IN SUPPORT OF TRINITY
                           FINANCIAL SERVICES, LLC’S MOTION TO DISMISS
                       6
                           will be served or was served (a) on the judge in chambers in the form and manner required by
                       7   LBR 5005-2(d); and (b) in the manner stated below:
                       8   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                           Pursuant to controlling General Orders and LBR, the foregoing document will be served by the
                       9   court via NEF and hyperlink to the document. On (date) 10/3/18, I checked the CM/ECF docket
                           for this bankruptcy case or adversary proceeding and determined that the following persons are
                  10       on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
                           below:
                  11
                                 •   Amrane (SA) Cohen (TR) efile@ch13ac.com
                  12             •   Rafael R Garcia-Salgado rgarcia@bwslaw.com, bantle@bwslaw.com,rjr-
                                     nef@bwslaw.com,jgomez@bwslaw.com
                  13             •   Timothy McFarlin tim@mcfarlinlaw.com,
                                     R61097@notify.bestcase.com;bankruptcy@mcfarlinlaw.com
                  14             •   Valerie Smith claims@recoverycorp.com
                                 •   United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
                  15             •   Robert P Zahradka caecf@tblaw.com, RPZ@tblaw.com
                  16       2. SERVED BY UNITED STATES MAIL:
                           On (date) 10/3/18, I served the following persons and/or entities at the last known addresses in
                  17       this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
                           sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
                  18       Listing the judge here constitutes a declaration that mailing to the judge will be completed no
                           later than 24 hours after the document is filed.
                  19
                           Debtor: Gary Alan Powers, 2427 N. Valencia Street, Santa Ana, CA 92706
                  20       Debtor: Ana Maria Powers, 2427 N. Valencia Street, Santa Ana, CA 92706
                           Judge: Honorable Mark S. Wallace, United States Bankruptcy Court, Central District of
                  21       California, Ronald Reagan Federal Building and Courthouse, 255 E. Temple Street, 411 West
                           Fourth Street, Suite 6135, Santa Ana, CA 92701-4593
                  22
                           ///
                  23
                           ///
                  24
                           ///
                  25
                           ///
                  26
                           ///
                  27
                           ///
                  28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4826-7167-7045 v1
  ATTO RNEY S AT LAW       06836-0114.001
                                                                          -8-                          MOTION TO DISMISS CASE
     SANTA A NA
                  Case 8:18-bk-11321-MW               Doc 64 Filed 10/03/18 Entered 10/03/18 12:20:35             Desc
                                                      Main Document    Page 21 of 21


                       1   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
                           TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
                       2   F.R.Civ.P. 5 and/or controlling LBR, on (date) _______, I served the following persons and/or
                           entities by personal delivery, overnight mail service, or (for those who consented in writing to
                       3   such service method), by facsimile transmission and/or email as follows. Listing the judge here
                           constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
                       4   completed no later than 24 hours after the document is filed.

                       5
                           I declare under penalty of perjury under the laws of the United States that the foregoing is true
                       6   and correct.

                       7

                       8
                           October 3, 2018          Bernadette C. Antle
                       9    Date                       Printed Name                                Signature
                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4826-7167-7045 v1
  ATTO RNEY S AT LAW       06836-0114.001
                                                                          -9-                          MOTION TO DISMISS CASE
     SANTA A NA
